Citation Nr: 0102352	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of service-connected right inguinal hernioplasty 
with ilioinguinal and genitofemoral nerve neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from April 1960 to 
April 1962.  

This appeal arises from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO), in Detroit, 
Michigan, in which the RO granted service connection for 
status post right inguinal hernioplasty, and assigned a 0 
percent (noncompensable) evaluation.  The veteran has 
appealed the issue of a higher evaluation for this disorder.  
Following the association of additional medical records, the 
RO characterized the disability in issue as stated on the 
cover page of this decision.  


FINDING OF FACT

As of June 30, 1994, the veteran's right inguinal 
hernioplasty with ilio-inguinal and genitofemoral nerve 
neuropathy has been productive of pain and numbness; the 
evidence does not show a recurrent inguinal hernia that is 
readily reducible and well supported by truss or belt; the 
evidence does not show severe to complete paralysis of the 
ilio-inguinal nerve.  


CONCLUSION OF LAW

As of June 30, 1994, the criteria for a 10 percent disability 
rating for service-connected right inguinal hernioplasty with 
ilio-inguinal and genitofemoral nerve neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.114, 4.123, 4.124, 4.124a, Diagnostic Codes 7338, 8530, 
8630, 8730 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West , 12 Vet. App. 
119, 126 (1999).  After reviewing the evidence, the Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

By rating decision in December 1994, the RO determined that 
the veteran's service-connected right inguinal hernioplasty 
with ilio-inguinal and genitofemoral nerve neuropathy, was 0 
percent disabling.  The RO assigned an effective date of June 
30, 1994.  Accordingly, the issue is whether a compensable 
rating is warranted for right inguinal hernioplasty with 
ilio-inguinal and genitofemoral nerve neuropathy for any 
period from June 30, 1994 to the present.  

A review of the transcript from the veteran's hearing, held 
in January 1995, and his written statements, shows that the 
veteran asserts that his connected right inguinal 
hernioplasty with ilio-inguinal and genitofemoral nerve 
neuropathy warrants a higher rating.  He stated that he has 
pain while sitting and driving, and during sex.  He also 
complained of some numbness.  

The veteran's service medical records show that he underwent 
a right inguinal hernioplasty (Cooper's ligament repair) in 
January 1962.  The procedure was uneventful and was well 
tolerated.  The next day, a "quite simple" reoperation, 
specifically a revision of hernioplasty (archyopexia), was 
performed to displace the abdominal ring towards the femoral 
vessels.  At the end of the procedure the testicle remained 
in a good low position in the scrotum and there was no need 
for traction of the testicle.  

The veteran's right inguinal hernioplasty with ilio-inguinal 
and genitofemoral nerve neuropathy has been evaluated as 0 
percent disabling (noncompensable) under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338.  Under DC 7338, a 10 percent 
evaluation is warranted for a postoperative recurrent 
inguinal hernia that is readily reducible and well supported 
by truss or belt.  A 0 percent rating is warranted for small, 
reducible, or without true hernia protrusion.

In this case, the claims file includes VA outpatient 
treatment reports, dated between 1995 and 2000, VA 
examination reports, dated in October 1998 and May 2000, an 
opinion from a VA physician, dated in August 2000, and a 
questionnaire on pain from the University of Michigan Medical 
Center (UMMC), dated in March 1996.  None of this evidence 
shows that the veteran has a recurrent hernia that is not 
well supported under ordinary conditions, readily reducible, 
or inoperable.  Based on the foregoing, the Board finds that 
as of June 30, 1994, the criteria for a compensable 
evaluation under DC 7338 have not been shown, and a 
compensable evaluation is not warranted.  

The Court has held that each service-connected problem 
associated with a service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  In this regard, 
the veteran's ilio-inguinal and genitofemoral nerve 
neuropathy has been associated with his inservice hernia 
surgeries.  The Board has therefore considered the 
possibility of a separate rating for impairment of the ilio-
inguinal and genitofemoral nerves.  

As previously stated, the claims file includes VA outpatient 
treatment reports, dated between 1995 and 2000, VA 
examination reports, dated in October 1998 and May 2000, an 
opinion from a VA physician, dated in August 2000, and a 
questionnaire on pain from UMMC, dated in March 1996.  Of 
particular note, an October 1998 VA neurological examination 
report, a May 2000 VA esophagus and hiatal hernia examination 
report, and a May 2000 VA peripheral nerves examination 
report show that the veteran was found to have chronic pain 
and numbness in the area of the right inguinal scar and right 
thigh, and that he has a neuropathy along the distribution of 
the iliofemoral nerve due to his inservice hernia operations.  
With regard to the veteran's sensory impairment, the October 
1998 VA neurological examination report indicates that the 
veteran had decreased sensation in the right inguinal region 
extending into the right half of the scrotum and into 
approximately four inches on the medial aspect of the right 
thigh.  The May 2000 VA peripheral nerves examination report 
indicates that the veteran's numbness was confined to an area 
about one inch in width and three inches in length, at the 
right thigh medially adjacent to the groin.  In an August 
2000 opinion, a VA physician stated that the veteran's pain 
and numbness of the groin, scrotum and upper thigh were 
consistent with neuropathy of the ilio-inguinal and 
genitofemoral nerves, and that these symptoms were due to the 
veteran's inservice hernia operations.  The VA outpatient 
treatment reports show that the veteran has been diagnosed 
with chronic right groin pain on several occasions.  

Under 38 C.F.R. § 4.124a, DC 8530, severe to complete 
paralysis of the ilio-inguinal nerve warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8530; see also 38 C.F.R. 
§ 4.124a, DC 8630 (Neuritis) and DC 8730 (Neuralgia).  The 10 
percent evaluation is the maximum evaluation available under 
these diagnostic codes.  See id.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves (2000).  

Diagnostic Code 8630 refers to neuritis involving the ilio-
inguinal nerve.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123.  

Diagnostic Code 8730 refers to neuralgia involving the ilio-
inguinal nerve.  Neuralgia is characterized by dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, and is also rated on the same scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete, paralysis.  38 C.F.R. § 4.124 (2000).

In this case, the Board finds that the criteria for a 10 
percent rating have not been met.  The aforementioned VA 
examination reports show that the veteran has been diagnosed 
with neuropathy along the distribution of the right 
iliofemoral and genitofemoral nerves, and the VA physician's 
August 2000 opinion associated this neuropathy with his 
inservice hernia surgeries.  The VA outpatient treatment 
reports show that he has been noted to have associated pain, 
which has been characterized as chronic and severe at times.  
The evidence shows that the veteran's symptoms primarily 
involve residual groin pain, to include pain during 
intercourse, and residual sensory dysfunction of the right 
ilio-inguinal and femoral nerves in the form of numbness of 
the right thigh.  There is no showing of organic changes.  
The Board further notes that the maximum rating which may be 
assigned for neuritis not involving the sciatic nerve, and 
not characterized by organic changes, is moderate incomplete 
paralysis, and that the maximum rating for neuralgia is 
moderate, incomplete, paralysis.  See 38 C.F.R. §§ 4.123, 
4.124.  Accordingly, the Board finds that the veteran has a 
less than severe to complete impairment of the right 
iliofemoral nerve, and that the criteria for a 10 percent 
rating have not been met.  38 C.F.R. §§ 4.123, 4.124, DC's 
8530, 8630, 8730. 

The Board has considered whether an additional evaluation is 
available under any other diagnostic code.  In this regard, 
under 38 C.F.R. § 4.124a, DC's 8526, 8626 or 8726, a 10 
percent rating is warranted for a mild incomplete paralysis 
of the anterior crural nerve (femoral).  However, in this 
case, the evidence shows that the predominant postoperative 
residuals of the veteran's hernia repair are his reported 
pain and sensory deficit.  Specifically, the evidence shows 
that he has residual groin pain and residual numbness.  
However, the evidence does not show that there is a motor 
component to the veteran's nerve damage.  In this regard, the 
Board points out that the medical evidence does not show that 
the veteran's nerve damage has affected his quadriceps.  
Examples include, but are not limited to, a finding of no 
atrophy in the October 1998 VA general medical examination 
report, and findings in the May 2000 VA peripheral nerves 
examination report of normal strength in all muscle groups, 
with intact tone and coordination and symmetric reflexes.  
The Board therefore concludes that the evidence does not 
demonstrate that the veteran's condition manifests mild 
incomplete paralysis of the anterior crural nerve (femoral) 
such that a higher (compensable) evaluation is warranted 
under 38 C.F.R. § 4.124a, DC's 8526, 8626 or 8726.  
Specifically, given the aforementioned medical evidence, the 
Board finds that it is not shown that the veteran's nerve 
damage is manifested by mild, moderate, or severe incomplete 
paralysis, or complete paralysis, of the nerves affecting the 
quadriceps extensor muscles, as contemplated by these 
diagnostic codes.  

The evidence shows that the veteran's symptoms primarily 
involve residual groin pain, to include pain during 
intercourse, and residual sensory dysfunction of the right 
iliofemoral and genitofemoral nerves in the form of numbness 
and pain.  Based on its review of the evidence, the Board 
finds that, in addition to the previous discussion of the 
diagnostic codes involving the anterior crural nerve, there 
is no evidence of paralysis of any other peripheral nerve, 
such that a separate rating is warranted under 38 C.F.R. 
§ 4.124a, DC's 8520-8529, 8620-8629 and 8720-8729 (2000) and 
Esteban.

As a final matter, postoperative scars are compensable if 
there is repeated ulceration, if a scar is tender and painful 
on objective demonstration, or if there is functional 
limitation.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).  However, in this case, there is no evidence 
that the veteran's scar is ulcerated or productive of 
functional limitation.  The veteran's May 2000 VA hiatal 
hernia examination report shows that he had an 
"unremarkable" scar without keloid formation, induration or 
adhesion.  There was no evidence of limitation of function of 
any part affected by the scar.  Although the report shows 
that there was evidence of tenderness "in the area" of the 
post-operative scar, and although the diagnoses included 
chronic pain and numbness "in the area of" the right 
inguinal scar, the examiner attributed the veteran's pain 
"in the area of the scar" to his neuropathy.  Therefore, 
the Board finds that an additional 10 percent rating for the 
scar from the veteran's inguinal hernia surgeries is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.118, DC's 7803-7805.  

At this point, the Board notes that the veteran has 
complained of pain during sexual activity, and that he has 
been shown to have benign prostatic hypertrophy, small right 
testicular calcification and small left epididymal cyst.  
However, a separate rating is not warranted for any of these 
conditions, as they have not been service connected.  In this 
regard, the VA physician's opinion of August 2000 shows that 
the physician determined that these conditions were unrelated 
to his service-connected condition.  There is no other 
medical evidence of a relationship between these conditions 
and the veteran's right inguinal hernioplasty with ilio-
inguinal and genitofemoral nerve neuropathy.

The Board has determined that a higher (compensable) rating 
is not warranted for the veteran's right inguinal 
hernioplasty with ilio-inguinal and genitofemoral nerve 
neuropathy.  To that extent, the oral and written testimony 
of the veteran as to an increased level of severity of the 
disability at issue is unsupported.  As such, a compensable 
evaluation for right inguinal hernioplasty with ilio-inguinal 
and genitofemoral nerve neuropathy is not for assignment.  

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for service-connected right inguinal 
hernioplasty with ilio-inguinal and genitofemoral nerve 
neuropathy is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

